97 F.3d 1446
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ellis Richard DOUGLAS, Jr., Plaintiff-Appellant,v.Graham SYLVESTER, Officer;  Brian Bacon, of Ficer;  ElframBowie, Officer;  Carl Trogdon, Officer;  MichaelVaugh, Officer;  Jesse Knight, Officer,Defendants-Appellees,andCharles Dawkins, Officer, Defendant.
No. 96-6519.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1996.Decided Sept. 17, 1996.

Ellis Richard Douglas, Jr., Appellant Pro Se.  Robert Charles Verderaime, VERDERAIME & DUBOIS, Baltimore, Maryland, for Appellees.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant Ellis Douglas appeals the jury's verdict for the Defendants in his 42 U.S.C. § 1983 (1988) civil action.  Douglas, who brought this suit alleging excessive force by several police officers when they arrested him, urges overturning the jury's verdict because he alleges that the police officers committed perjury during the trial.  We have reviewed the record and find no reversible error.


2
Accordingly, we affirm the jury's verdict.  Additionally, we deny Douglas's motion to appoint counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.